DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Reason for Allowance

Claims 1, 4-14, 21-28, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 07/14/2022 and a thorough search the closest prior arts TIBERI et al. (US 20170337857 A1), in view of Castaldi et al. (Patent No.: US 10,451,707 B1), and in further view of Benedetto (US20180286070 A1), and in further view of Nathan et al.  (US 20140111567 A1), and in further view of Gribetz et al. (US 20140184496 A1), and in further view of Pang et al. (US 20180097867 A1), and in further view of Simmons (US 20160329028 A1), and in further view of Kimpe (US 20070236517 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein adjusting the luminance profile for the image includes reducing the number of addressable grey shades in the image to adjust luminance levels corresponding to one or more the lighting conditions other than the lighting condition having the highest determined value for the lighting parameter as claimed in claim 1. 

With regards to independent claim 21, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the reduction is quantified using a percentage threshold, as claimed in claim 21. 

With regards to independent claim 25, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
identifying points of intersection between the visual field of view and the model environment, wherein determining the field of view of the user includes determining a field of view formed by the points of intersection, as claimed in claim 25.  

The dependent claim 4-14, 22-24, and 26-28, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628